 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LESLIE HERMAN,                                 Case No. 1:15-cv-00456-AWI-SAB

12                  Plaintiff,                      ORDER DISCHARGING ORDER TO SHOW
                                                    CAUSE
13          v.
                                                    (ECF No. 29, 30)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          Petitioner filed a motion for attorney fees on October 25, 2018. (ECF No. 26.) Findings

19 and recommendations were filed on November 21, 2018, recommending that the motion for
20 attorney fees be granted. (ECF No. 28.) Pursuant to the findings and recommendations, counsel

21 was to serve a copy on Plaintiff and file a proof of service. (Id.) No proof of service was filed.

22 On December 26, 2018, an order issued requiring Petitioner to show cause why sanctions should

23 not issue for the failure to comply with the November 21, 2018 order. (ECF No. 29.) Petitioner

24 filed a certificate of service and response to the order to show cause on December 31, 2018.

25 (ECF Nos. 30, 31.)

26          As the findings and recommendations were timely served on Plaintiff and proof of

27 service has now been filed, the Court shall discharge the order to show cause. Counsel is

28 admonished that all orders should be read in their entirety to avoid further such failures to


                                                    1
 1 comply.

 2          Accordingly, the order to show cause, filed on December 26, 2018, is HEREBY

 3 DISCHARGED.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     January 2, 2019
                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                             2
